Citation Nr: 1420765	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left knee patellofemoral syndrome (hereinafter, "left knee disability").

2.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome (hereinafter, "right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period under review, the Veteran's right knee disability has been manifested by full flexion and extension, with no objective evidence of instability or subluxation.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher rating for his right knee disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, the VA obtained service treatment records, post-service VA and private treatment records, and a VA examination report. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning the symptomatology, treatment, and functional impairment related to his knee disability was obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran's claim for service connection for a right knee disability was granted in an August 2010 rating decision and was assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  The Veteran asserts that he is entitled to a higher initial rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004 (69 Fed. Reg. 59988 (2004)).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record indicates that the Veteran was diagnosed with and treated for mild patellofemoral syndrome during service.  In 2000 or 2001, a private care provider noted right knee pain, but gave only provisional diagnoses of tendonitis and a 
torn medial meniscus.  In 2003, the same provider diagnosed the Veteran with patellofemoral syndrome.  During VA treatment in June 2010, the Veteran reported knee pain of 1 out of 10, but stated that he experienced more pain while jogging.  He indicated he did not take medication, as the pain was not bad enough.

In July 2010, the Veteran was afforded a VA examination to assess the current severity of his right knee disability.  He described progressive pain with grinding after prolonged walking, jumping, or standing.  He also reported giving way, instability, weakness, and limited motion.  The Veteran indicated that his symptoms had been stable since their onset, and that he treated them by limiting his activity and taking over-the-counter medication.  Upon range of motion testing, the examiner noted right knee flexion to 140 degrees, with extension to 0 degrees.  
He indicated there was no objective evidence of pain with either flexion or extension, and no additional limitation with repetitive motion.  The examiner reported objective evidence of crepitation, grinding, and abnormal tracking of the patella, but no instability or meniscus abnormality, and no ankylosis.  An x-ray study of the right knee conducted that month revealed no abnormalities.  The examiner noted that the Veteran's knee pain occurred with weight-bearing on the joint for a prolonged period of time, but that there was no functional impact associated with the disability.  He went on to state that there was no functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.

During the Veteran's June 2012 hearing, he stated that any kind of "shock" to his knee, such as running or descending stairs, "really makes it hurt."  He also reported that his knee would give out at those times.  The Veteran indicated that his knee occasionally locked up, and that rising from a squatting position was difficult.  He stated he took ibuprofen and used a pull-on brace to apply heat for pain relief, but denied current medical treatment for his knee disability.  He explained that he avoided running, as well as lifting heavy items at work, and stated that, due to his avoidance of certain activities, the severity of his disability had remained stable since the time of the initial grant of service connection.

Upon review of the evidence of record, the Board finds that a compensable evaluation is not warranted for the Veteran's right knee disability at any time during the period under review.

Although the Veteran reports experiencing instability in his right knee, objective subluxation or instability have not been noted at any time during the period on appeal, and the 2010 VA examiner reported that the Veteran's knee was stable.  Therefore, a higher rating is not warranted under Diagnostic Code 5257.

Additionally, at no point during the time period under review has either right knee flexion or right knee extension been limited to a compensable degree.  Although 
the Veteran has reported pain, weakness, and limited motion, the medical evidence of record does not reflect objective evidence of pain or any additional limitation 
of motion in response to repetitive motion that would support a compensable evaluation under Diagnostic Codes 5260 or 5261, even considering the Veteran's subjective complaints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202 (1995).  Moreover, as there is no compensable limitation of flexion and extension during the claim, separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.

The Board further finds that a higher or separate rating is not warranted under any other Diagnostic Code.  The evidence of record does not show that the Veteran 
has arthritis, ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum.  Accordingly, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5262, and 5275 are not for application.

The Board has considered the Veteran's statements regarding the difficulty he experiences running, climbing stairs, and performing activities such as lifting heavy objects, as well as his subjective symptoms, including pain, instability, weakness, and limited motion.  However, the Board concludes that the medical findings on examination are of greater probative value than the lay allegations regarding the severity of his disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation.

In summary, the Board finds that, for the entire period under review, a compensable rating is not warranted for the Veteran's right knee disability.  See Fenderson, supra.

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus,
his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for right knee patellofemoral syndrome is denied.


REMAND

The Veteran is also seeking service connection for a left knee disability.  Although he was afforded a VA knee examination in July 2010, the examiner did not provide a nexus opinion as requested.  The Board finds that such an opinion is required prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Have the claims file reviewed by an appropriate VA clinician to obtain an opinion on whether the Veteran's current left knee disability is related to service.  Following review of the claims file, including the July 2010 examination report, the reviewer should provide an opinion as to whether the Veteran's current left knee disability is at least as likely as not (50 percent or greater probability) related to his active service, to include parachute jumping.

The reviewer should explain the reasons for any opinion reached, and if no opinion can be rendered without resorting to mere speculation, he or she should explain why rendering an opinion is not possible or feasible.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

2.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


